Petitioner alleges that a part of a petition has been filed with the Secretary of State. It appears that the petition referred to is one to have a proposed old age and blind pension bill submitted to a vote of the people of Arkansas at the next general election November 8, 1938.
There is attached to the complaint a proposed ballot title, and petitioner asserts the invalidity and legal insufficiency of this ballot title and asks for a restraining order to issue against the Secretary of State.
We understand that the petitioner here questions the sufficiency of proceedings arising under amendment No. 7 to the state Constitution. This action is premature for the reason that "the sufficiency of all state-wide petitions shall be decided in the first instance by the Secretary of State, subject to review by the Supreme Court of the state, which shall have original and exclusive jurisdiction over all such causes." See amendment No. 7. Until the Secretary of State shall have acted upon the sufficiency of the petition and his action therein shall have been properly challenged, we have nothing to review. We are asked to restrain the Secretary of State from performing part of his official duties.
At most, a moot question is presented. The action is dismissed. *Page 503